The plaintiff in error, hereinafter referred to as the defendant, was by information jointly charged with Houston Sullivan, of the crime of burglary, was tried separately, convicted, and sentenced to serve a term of seven years in the state penitentiary at McAlester.
The record was filed in this court October 11, 1932. No brief has been filed in support of the defendant's assignment of errors. The testimony on behalf of the state shows on the night of the 24th of December, 1931, the smokehouse of W. R. Moore was burglarized and about *Page 348 
$150 worth of hog meat, sausage, and fruit taken. The meat was traced to the home of Marvin Terry, and, on or about three days after it was received there, the defendant, Lowell Terry and a man by the name of McFarland loaded a portion of the meat, sausage, and fruit into a car and hauled it away. The defendant denies that he had anything to do with the burglary or handled any of the meat.
A careful examination of the record shows that the evidence is sufficient to sustain the conviction; that defendant was accorded a fair and impartial trial.
No errors appearing in the record to warrant a reversal, the judgment of the trial court is affirmed.
EDWARDS, P. J., and CHAPPELL, J., concur.